Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 7, 11, 15, and 20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 7, 11, 15, and 20 identify the uniquely distinct features "determine a distance of the lens assembly from the image sensor, move the lens assembly and the image sensor within a first range to correct for shaking in an image acquired through the image sensor when the distance of the lens assembly from the image sensor is a first distance, and move the lens assembly and the image sensor within a second range to correct for shaking in the image when the distance of the lens assembly from the image sensor is a second distance”.
It is noted that the closest prior art, Noguchi (US Patent Pub. # 2016/0057351) relates to an image processing apparatus and a method of controlling an image processing apparatus.  Shin (US Patent Pub. # 2017/0353635) relates to a dome camera device, and more particularly, to a dome camera device which limits the rotation range of a housing part in which a camera is accommodated.  Noguchi or Shin do not specifically teach determine a distance of the lens assembly from the image sensor, move the lens assembly and the image sensor within a first range to correct for shaking in an image acquired through the image sensor when the distance of the lens assembly from the image sensor is a first distance, and move the lens assembly and the image sensor within a second range to correct for shaking in the image when the distance of the lens assembly from the image sensor is a second distance.  Therefore the application is allowable.  
As to dependent claims 2, 4-6, 8-10, 12-14, and 16-19, these claims depend on allowable independent claims 1, 7, 11, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 was filed after the mailing date of the Notice of Allowance on 4/5/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
5/16/2022